J-A11016-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

K.T.                                               IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA


                       v.

P.H.

                            Appellant                  No. 1806 MDA 2016


                Appeal from the Order Entered September 27, 2016
               In the Court of Common Pleas of Lackawanna County
                       Civil Division at No(s): 2010 FC 41013


BEFORE: SHOGAN, J., MOULTON, J., and STEVENS, P.J.E.*

MEMORANDUM BY MOULTON, J.:                               FILED JULY 20, 2017

       P.H. (“Father”) appeals, pro se, from the September 27, 2016 order1

of the Lackawanna County Court of Common Pleas finding him in contempt

and ordering him to pay K.T.’s (“Mother”) counsel fees. We affirm.

       The trial court set forth the factual and procedural background as

follows:

            [T]his case began in 2010 when [Mother] filed for a
            Petition for Custody of [C.H. (“Child”)]. Thereafter, Mother
            and [Father] were Ordered to attend mediation. Pursuant
____________________________________________


       *
           Former Justice specially assigned to the Superior Court.
       1
        Father’s notice of appeal to this Court states he is appealing from the
order “entered in this matter on the 27th day of October, 2016.” Because
there is no order dated October 27, 2016 in the certified record and in his
brief Father states the order in question is the September 27, 2016 order,
see Father’s Br. at 1, it is clear that Father intended to appeal from the
September 27, 2016 order.
J-A11016-17


       to a Stipulated Court’s Order dated January 11, 2011, the
       parties have shared legal custody of the minor child with
       Mother having primary physical custody subject to Father’s
       periods of partial physical custody every other weekend.
       There were numerous Petitions filed thereafter.1
          1
             It is necessary for this Court to note the lengthy
          procedural history in this matter as it shows the
          litigious nature of the parties and the level of conflict
          that exists between Mother and Father.

           Father filed a Petition for Modification of Physical
       Custody during the Minor Child’s Summer Vacation in April
       2015. Oral arguments were held during Motion Court on
       [Father]’s Motion for Special Relief in Custody and
       [Mother]’s Answer for Special Relief and New Matter. At
       that time, this Court scheduled a hearing on [Father]’s
       Petition for Modification of Physical Custody for September.
       Numerous continuances were filed thereafter. On April 18,
       2016, this Jurist and the attorneys spent numerous hours
       discussing a settlement. Subsequently, a hearing on the
       Petition for Modification was held on April 25, 2016. The
       June 9, 2016 Order states “This custody schedule shall
       remain in place for at least two (2) years and neither party
       shall file any petition and/or motion to change said
       schedule for two (2) years except for an actual emergency
       (i.e. criminal charges). Any motion and/or petition filed
       that does not rise to an emergency level shall result in
       contempt of this Court’s Order.” Further, the Order states
       “Any frivolous motions will not be tolerated by this Court.”
       Both parties, under oath, agreed to the terms of the Order.

          Furthermore, this Court addressed the summer vacation
       schedule in the June 9, 2016 Order which provided that
       Mother shall have custody of the minor child June 9 at
       5:00 p.m. until June 12 at 5:00 p.m., June 26 at 5:00
       p.m. until July 10 at 5:00 p.m., and July 21 at 5:00 p.m.
       until August 7 at 5:00 p.m. Father shall have custody of
       the minor child June 12 at 5:00 p.m. until June 26 at 5:00
       p.m., July 10 at [5:]00 p.m. until July 21 at 5:00 p.m.,
       and August 7 at 5:00 p.m. until two days prior to school
       starting at 5:00 p.m. During the hearing, the Court and
       counsel were informed that school began on the week of
       August 22, 2016. Additionally before this Court issued the
       June 9, 2016 Order, counsel for the parties reviewed and

                                    -2-
J-A11016-17


         approved the Order. Thereafter, Mother filed an Oral
         Motion to Clarify to the Order based on [s]chool [s]tarting
         five (5) days later than was known at the time of the
         hearing. A conference was held and this Court clarified the
         June 9, 2016 Order by issuing the August 2, 2016 Order in
         which the Court divided the extra vacation days between
         the parents.

            Thereafter, Father filed a Petition for Contempt, in
         which he averred that Mother was in contempt of this
         Court’s June 9, 2016 order. Mother filed a Response to
         said Motion, in which she included a Counterclaim Petition
         for Contempt. This Jurist heard oral arguments on both
         petitions on September 26, 2016.       Subsequently, this
         Court issued the September 27, 2016 Order.

Opinion, 11/28/16, at 1-3 (“1925(a) Op.”) (internal citations omitted).

      In the September 27, 2016 order, the trial court: (1) denied Father’s

petition for contempt, finding that Mother’s oral motion to clarify was not in

violation of the June 9, 2016 order; (2) granted Mother’s petition for

contempt, finding Father violated the June 9, 2016 order “by filing the

frivolous August 29, 2016 Petition for Contempt knowing during negotiations

with counsel regarding the June 9, 2016 Order and before this Court entered

the [order] that school started five . . . days later than the court was

originally advised of”; (3) ordered that Father could purge himself of the

contempt finding by not filing further frivolous motions for one year; and (4)

ordered Father to pay Mother $2,000 in counsel fees within 30 days. Order,




                                    -3-
J-A11016-17


9/27/16. On October 28, 2016, Father timely filed his notice of appeal. 2

       The trial court did not order Father to file a Pennsylvania Rule of

Appellate Procedure 1925(b) statement. On November 28, 2016, it filed a

Rule 1925(a) opinion.

       Father raises the following issues on appeal:

           A. Whether Judge Trish Corbett abused her discretion in
              imposing sanctions against [Father] for contempt and
              violation of 42 Pa.C.S.A. § 2503(7) in the absence of
              credible evidence establishing that [he] engaged in
              willful violation of a court order or any vexatious,
              obdurate or dilatory conduct, such as “entrapment” or
              hiding information regarding the end of his daughter’s
              summer vacation schedule?

           B. Whether Judge Trish Corbett abused her discretion,
              acting clearly in excess of her jurisdiction, by imposing
              an injunction against [Father], prohibiting him from
              filing poorly and vaguely or even utterly undefined
              “frivolous” motions or pleadings, or for that matter
              “non-emergency” pleadings?

           C. Whether Judge Trish Corbett abused her discretion,
              acting clearly in excess of her jurisdiction, enjoining
              [Father] from filing any motions or pleading for two
              years concerning his shared custody and visitation
              schedule with his daughter?

           D. Whether Judge Trish Corbett abused her discretion by
              entering bo[t]h of the orders, subject of this appeal,
              without a separate hearing or making any effort to
              comply with the multiple procedural safeguards,
              including consideration of all alternative safeguards
____________________________________________


       2
        Because the docket entry for September 27, 2016 does not include a
Pa.R.Civ.P. 236(b) notation that notice of an order was provided to the
parties, the date of commencement of the 30-day appeal period is not
apparent from the record. See Pa.R.A.P. 108. Thus, we are constrained to
find Father’s petition timely filed. See Trial Ct. Docket, 9/27/16 Entry.



                                           -4-
J-A11016-17


               against an imminent real harm or injury against a
               compelling government or public interest, prior to
               imposing any prior restraint, as outlined in Nebraska
               Press Association v. Stuart, 427 U.S. 539, 96 S.Ct.
               2791, 49 L.Ed.2d 683 (1976)[ ](Also cited in
               Commonwealth v. Lambert, [723 A.2d 684, 689
               (Pa.Super. 1998)]?

            E. Whether the trial court committed numerous procedural
               errors, thereby depriving [Father] of his right to due
               process under the law and abandoned her role as
               neutral arbiter by:

               (i)    denying his Motion for Recusal summarily and
                      without proper argument or presentation, and
                      requiring   him     to   answer  to    [Mother]’s
                      “Counterclaim” in contempt without proper notice
                      or opportunity; (See Exhibit E:     Transcript of
                      Hearing held on September 26, 2016, page 12
                      line 20- page 13, line 15)[3]

               (ii)   hopelessly    confusing    the   procedural   and
                      substantive distinction between civil and criminal
                      contempt, and improperly adjudicating [Mother]’s
                      20 September 2016, Cross-Motion for Contempt
                      without a separate “rule to show cause” and
                      discrete and independent hearing on the issues
                      raised in [Mother]’s “Counterclaim7[”;]
                        7
                          Procedural due process—which is essential
                        in a civil contempt adjudication—requires a
                        five-step,   two-hearing   procedure    that
                        includes: (1) a rule to show cause why an
                        attachment of the person should not issue;
                        (2) an answer and hearing; (3) a rule
                        absolute (arrest); (4) a hearing on the
                        contempt citation; and (5) an adjudication.
                        Stewart v. Foxworth, 65 A.3d 468, 2013
                        PA Super 91 (19 April 2013). The essential
                        due process requisites for a finding of civil
                        contempt are notice and an opportunity to
____________________________________________


       3
           Father has abandoned this issue on appeal. Father’s Br. at 10 n.6.



                                           -5-
J-A11016-17


                     be heard.    Cleary v. Department of
                     Transportation,     919    A.2d  368
                     (Pennsylvania Superior Court 23 March
                     2007).

          (iii)   failing to conduct a proper hearing in civil
                  contempt, comingling civil and criminal contempt,
                  in violation of the Pennsylvania rule as expressed
                  in Schnabel Associates, Inc. v. Building and
                  Const. Trades Council of Philadelphia and
                  Vicinity, AFL-CIO, 338 Pa.Super. 376, 487 A.2d
                  1327 (Superior Court of Pennsylvania, 4 January
                  1985)[;]

          (iv)    imposing criminal contempt sanctions on [Father]
                  without affording him the requisite due process
                  protections guaranteed by the United States and
                  Pennsylvania    Constitutions as    outlined  in
                  Nebraska Press Association v. Stuart, cited
                  above;

          (v)     improperly punishing [Father] by imposing a “civil
                  contempt” injunction against him against filing
                  “frivolous” and/or “non-emergency” motions
                  concerning his daughter’s custody for a period of
                  two years[;]

          (vi)    [e]ffectively imposing an unreasonable burden of
                  proof on [Father] to establish that his motions
                  and pleadings are not frivolous, rather than
                  requiring [Mother] to establish that any of
                  [Father]’s actions fit within any category of either
                  “frivolous” or “non-emergency” defined and
                  established by Pennsylvania law;

          (vii) by finding “entrapment” and intent as predicates
                for civil contempt - the sole substantive evidence
                supporting its conclusion being highly confusing
                hearsay statements regarding the parties’
                understanding and information concerning the
                minor child, in whose interest these proceedings
                allegedly take place. These statements should
                have been excluded as inadmissible hearsay.

       F. Whether the trial court abused its discretion when it
          imposed sanctions in the total amount of $2,000.00

                                     -6-
J-A11016-17


              without any testimony concerning attorney time or
              effort at the hearing, and without competent evidence
              to establish the reasonableness of the amount in
              circumstances where the amount imposed bore no
              reasonable relationship to any loss incurred and hence
              was punitive in nature?

Father’s Br. at 11-14.4

____________________________________________


       4
        We note that Father’s brief does not comply with the dictates of
Pennsylvania Rule of Appellate Procedure 2116(a), which requires that the
statement of questions involved “state concisely the issues to be resolved,
expressed in the terms and circumstances of the case but without
unnecessary detail.” Indeed, as stated by the Honorable Ruggero J. Aldisert
of the United States Court of Appeals for the Third Circuit:

                With a decade and a half of federal appellate
                court experience behind me, I can say that
                even when we reverse a trial court it is rare
                that a brief successfully demonstrates that the
                trial court committed more than one or two
                reversible errors. I have said in open court that
                when I read an appellant’s brief that contains
                ten or twelve points, a presumption arises that
                there is no merit to any of them . . . [and] it is
                [this] presumption . . . that reduces the
                effectiveness of appellate advocacy.

Aldisert, “The Appellate Bar: Professional Competence and Professional
Responsibility–A View From the Jaundiced Eye of the Appellate Judge,” 11
Cap. U.L. Rev. 445, 458 (1982) (emphasis in original); accord
Commonwealth v. Robinson, 864 A.2d 460, 479 n.28 (Pa. 2004).

       We further note that Father has failed to include an “Argument”
section in his brief in violation of Pennsylvania Rule of Appellate Procedure
2111 and 2119. Although the Rules of Appellate Procedure allow this Court
to quash or dismiss an appeal if the defects in the brief are substantial, see
Pa.R.A.P. 2101, we decline to find waiver on this basis given that the defects
do not impede our ability to conduct a meaningful review, see In re R.D.,
44 A.3d 657, 674 (Pa.Super. 2012) (“[W]hen defects in a brief impede our
ability to conduct meaningful appellate review, we may dismiss the appeal
entirely or find certain issues to be waived.”) (quotation omitted).



                                           -7-
J-A11016-17


      We will address Father’s issues out of order for ease of disposition. In

Father’s second and third issues and in portions of his fourth and fifth issues

he is challenging the June 9, 2016 order.

      Generally, “an appeal may be taken as of right from any final order.”

Pa.R.A.P. 341(a). “A final order is any order that . . . disposes of all claims

and of all parties.” Pa.R.A.P. 341(b). “[A] custody order is considered final

and appealable only if it is both: (1) entered after the court has completed

its hearings on the merits; and (2) intended by the court to constitute

complete resolution of the custody claims pending between the parties.”

Beltran v. Piersody, 748 A.2d 715, 717 (Pa.Super. 2000) (quoting G.B. v.

M.M.B., 670 A.2d 714, 720 (Pa.Super. 1996) (en banc)).          Thereafter, an

appellant must file his or her notice of appeal “within 30 days after the entry

of the order from which the appeal is taken.” Pa.R.A.P. 903.

      The trial court entered the June 9, 2016 custody order after

conducting a full hearing on April 25, 2016.      At the time, there was no

hearing pending or any issue remaining to be resolved. Further, it is evident

from the language of the order that it was intended to be a complete

resolution of the case. See Order, 6/9/16, at 6 (“This custody schedule shall

remain in place for at least two (2) years and neither party shall file any

petition and/or motion to change said schedule for two (2) years except for

an actual emergency (i.e. criminal charges.”)) (emphasis in original).

Therefore, the trial court’s June 9, 2016 order was final and appealable.


                                     -8-
J-A11016-17


Because Father did not file a notice of appeal within 30 days of the entry of

this order, Father has waived any challenge to the June 9, 2016 order.5

       In Father’s first issue, he contends that the trial court abused its

discretion in finding him in contempt of the June 9, 2016 order.       Father

claims that there was insufficient evidence to establish that he “engaged in

willful violation of a court order or any vexatious, obdurate or dilatory

conduct, such as ‘entrapment’ or hiding information regarding the end of his

daughter’s summer vacation schedule.” Father’s Br. at 11.

       When reviewing a trial court’s finding of contempt, our scope of review

“is very narrow.” Garr v. Peters, 773 A.2d 183, 189 (Pa.Super. 2001). We

review the trial court’s finding for a clear abuse of discretion. Id. We have

explained that “[e]ach court is the exclusive judge of contempts against its

process.”    Id. (quoting Fatemi v. Fatemi, 537 A.2d 840, 846 (Pa.Super.

1988)). “The contempt power is ‘essential to the preservation of the court’s

authority and prevents the administration of justice from falling into

disrepute.’” Id. (quoting Marian Shop, Inc. v. Baird, 670 A.2d 671, 673

(Pa.Super. 1996)). “When reviewing an appeal from a contempt order, the

____________________________________________


       5
        Even if Father had not waived his claims challenging the June 9,
2016 order, we would conclude they are meritless. The trial court was
within its right to prohibit the parties from filing frivolous and/or non-
emergency petitions. The trial court did not completely bar all claims the
parties may have; it merely limited them in light of “the litigious nature of
the parties and the level of conflict that exists between Mother and Father.”
1925 Op. at 2 n.1.



                                           -9-
J-A11016-17


appellate court must place great reliance upon the discretion of the trial

judge.” Id. We have further stated that

        [a] court may exercise its civil contempt power to enforce
        compliance with its orders for the benefit of the party in
        whose favor the order runs but not to inflict punishment.
        A party must have violated a court order to be found in
        civil contempt. The complaining party has the burden of
        proving by a preponderance of evidence that a party
        violated a court order . . . . To impose civil contempt the
        trial court must be convinced beyond a reasonable doubt
        from the totality of evidence presented that the contemnor
        has the present ability to comply with the order.

Id. (quoting Sinaiko v. Sinaiko, 664 A.2d 1005, 1009 (Pa.Super. 1995)).

     Here, the trial court found:

           This Court’s June 9, 2016 Order regarding the filing of
        petitions for two (2) years is clear. The language states,
        “Neither party shall file any petition and/or motion to
        change said schedule for two (2) years except for an actual
        emergency (i.e. criminal charges).” Mother’s Motion to
        Clarify was not a filing to change custody, but a simple
        clarification [of] this Court’s Order. Furthermore, Father
        admitted during oral arguments on September 26, 2016
        that he was aware when school began prior to this Court
        entering the June 9, 2016 Order, but failed to inform
        Mother or the Court. Thus, this Court found that Mother
        was not in Contempt of the June 9, 2016 Order.

           Moreover, the June 9, 2016 Order states, “Any frivolous
        motions will not be tolerated by this Court.” Father is in
        clear contempt of that portion of this Court’s Order.
        During oral arguments and testimony held before the Jurist
        on September 26, 2016, Father admitted that he was
        aware that school began later than both the Court and the
        parties believed before this Court entered the June 9, 2016




                                    - 10 -
J-A11016-17


           Order.[6] Yet, he failed to inform the Court or Mother of
           the start date, but filed a frivolous Petition for Contempt.
           As discussed above, Mother’s Motion to Clarify was not a
           motion to change the custody schedule, but to clarify it.
           This Court finds that Father’s actions were entrapment. He
           withheld the school information before the June 9, 2016
           Order was entered, which required Mother to file a Motion
           to Clarify. Therefore, this Court held that Father is in
           contempt of the June 9, 2016 regarding frivolous motions
           because he knew of the start date of school, failed to
           inform this Court of said date, and attempted to have this
           Court hold Mother in contempt for clarifying the Order
           after she became aware of the new start date.

1925(a) Op. at 4-5 (internal citations omitted); see also N.T., 9/26/16, at

39.

       We conclude that the trial court did not abuse its discretion in finding

Father in contempt of the June 9, 2016 order.

____________________________________________


       6
        The following exchange occurred during the September 26, 2016
hearing:

           [FATHER]: This is the school calendar. It was up on the
           website prior to our executing our July [9]th court order.

           [MOTHER’S COUNSEL]: How do we know that?

           [FATHER]: I’m going to testify to it, Your Honor. I looked
           at it three days prior to June [9]th. I called and asked
           them when it was up. They said three days prior to me
           calling. So it was up for six -- at least up for six days prior
           to the order being executed.

           [MOTHER’S COUNSEL]: So, wait, you’re saying you knew
           about it, when?

           [FATHER]: Approximately the 25th or so of May.

N.T., 9/26/16, at 26.



                                          - 11 -
J-A11016-17


     In Father’s fourth issue, and in the portions of his fifth issue

challenging the September 27, 2016 order, Father claims the trial court

erroneously confused criminal and civil contempt. He further claims that the

trial court erred by entering the September 27, 2016 order without

conducting a hearing and by not issuing an order to show cause or other

advance notice.

     We have explained that the difference between civil and criminal

contempt is their purpose.   Warmkessel v. Heffner, 17 A.3d 408, 414

(Pa.Super. 2011).

        If the dominant purpose is to vindicate the dignity and
        authority of the court and to protect the interest of the
        general public, it is a proceeding for criminal contempt.
        But where the act of contempt complained of is the refusal
        to do or refrain from doing some act ordered or prohibited
        primarily for the benefit of some private party, proceedings
        to enforce compliance with the decree of the court are civil
        in nature.

Id. (quoting Stahl v. Redcay, 897 A.2d 478, 486 (Pa.Super. 2006)).

     “When contempt is civil, ‘a court must impose conditions on the

sentence so as to permit the contemnor to purge himself.’”      Gunther v.

Bolus, 853 A.2d 1014, 1018 (Pa.Super. 2004) (quoting Cecil Township v.

Klements, 821 A.2d 670, 675 (Pa.Commw. 2003)).             The purpose “is

remedial.”   Diamond v. Diamond, 792 A.2d 597, 600 (Pa.Super. 2002)

(quoting Lachat v. Hinchcliffe, 769 A.2d 481, 488 (Pa.Super. 2001)).

“Judicial sanctions are employed to coerce the defendant into compliance




                                   - 12 -
J-A11016-17


with the court’s order, and in some instances, to compensate the

complainant for losses sustained.” Id. (quoting Lachat, 769 A.2d at 488).

      Here, we agree with the trial court that the contempt was civil in

nature. 1925(a) Op. at 3. The June 9, 2016 order stated that “[a]ny motion

and/or petition filed that does not rise to an emergency level shall result in

contempt of this Court’s Order.”   Order, 6/9/16.   The order further stated

that “frivolous motions w[ould] not be tolerated.”       Id.   The contempt

adjudication was not meant to punish Father, but to enforce compliance with

the June 9, 2016 order – that is, to prevent Father from filing non-

emergency or frivolous motions and petitions. Moreover, the September 27,

2016 order indicated that Father could purge himself by not filing another

frivolous motion for the next year. Thus, the contempt was civil in nature.

See Warmkessel, 17 A.3d at 414; Diamond, 792 A.2d at 600.

      We must next determine whether the trial court complied with the

procedural requirements for a finding of contempt.     Trial courts generally

follow a five-step process:   “(1) a rule to show cause why an attachment

should not issue, (2) an answer and hearing, (3) a rule absolute, (4) a

hearing on the contempt citation, and (5) an adjudication.”         Wood v.

Geisenhemer-Shaulis, 827 A.2d 1204, 1208 (Pa.Super. 2003) (quotation

omitted). However, we have held that “[f]ulfillment of all five factors is not

mandated.”    Id.   “[W]hen the contempt proceedings are predicated on a

violation of a court order that followed a full hearing, due process requires


                                    - 13 -
J-A11016-17


no more than notice of the violations alleged and an opportunity for

explanation and defense.” Id. (quoting Diamond, 792 A.2d at 601).

       Here, the June 9, 2016 order followed a full and thorough hearing on

April 25, 2016. Thereafter, on September 20, 2016, Mother filed and served

a response to Father’s petition, which included a contempt petition and

provided notice of Father’s alleged violations of the June 9, 2016 order.7 At

the September 26, 2016 hearing,8 in which Father was acting pro se, Father

____________________________________________


       7
           At the September 26, 2016 hearing, the following exchange took
place:

           [MOTHER’S COUNSEL]: Right. And, Your Honor, just for
           the record, [the petition for contempt] was e-mailed to
           him, because he’s been e-mailing everything to me, on the
           day it was filed by my office. And I will give you the
           verification -- the filing date is September 20th.

           [COURT]:   Okay.         Well that would, with today being
           September 26th –

           [MOTHER’S COUNSEL]: It was Wednesday of last week it
           was filed.

           [COURT]: That would be sufficient notice for that to be
           heard. All right.

N.T., 9/26/16, at 13; see also Trial Ct. Docket, 9/20/16 Entry.
       8
          At the outset of the September 26, 2016 proceeding, the trial court
clarified that while the proceeding was listed as “a hearing,” the trial court
was prepared to hear argument from counsel. However, during the course
of the proceeding, the trial court decided to also receive limited testimony.
See N.T., 9/26/16 at 13 (“[COURT]: Let’s proceed on -- and as -- I mean,
it’s listed as a hearing, but it’s really argument.”), 30 (“[COURT]: . . . I
haven’t taken testimony up to this point, because I was considering oral
argument, but I am going to take testimony on this limited point.”).



                                          - 14 -
J-A11016-17


had an extensive opportunity to explain and defend himself and did in fact

exercise that opportunity.9        We conclude the trial court complied with the

necessary procedural requirements, because Father had notice of the

contempt allegations and an opportunity to respond. See id. at 1208.

       Father’s final issue is that the trial court erred in ordering him to pay

Mother’s counsel fees without conducting a hearing regarding counsel’s time

and effort.



____________________________________________


       9
           See supra note 6. Further, the following exchange occurred:

            [COURT]: . . . But I just want to be clear. You’re telling
            me now, as you sit here today, that you were aware back
            in May --

            [FATHER]: Late May.

            [COURT]: -- what the actual start date was for the school?

            [FATHER]: It was on the school website, Your Honor.

            [COURT]: When you knew that we were unclear as to
            what the actual start date was? So is it that you were
            surreptitiously trying to keep that to yourself?

            [FATHER]: No, Your Honor. Was it my responsibility to
            notify [Mother] of the start date?

            [COURT]: But officers of the court have an obligation to
            notify the Court. Did you notify your attorney?

            [FATHER]: I did not, Your Honor.

N.T., 9/26/16 at 29. Father also stated, “I have no legal obligation to tell
the Court or [Mother] that I knew that school was starting six days later. I
have no obligation to do that.” Id. at 38.




                                          - 15 -
J-A11016-17


      Father has waived this issue.    He fails to develop this claim in the

argument section, or in any other part, of his brief. Further, he includes no

authority to support his assertion that imposition of counsel fees was

inappropriate or that the trial court should have held a hearing.        See

Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009) (“[W]here an

appellate brief fails to provide any discussion of a claim with citation to

relevant authority or fails to develop the issue in any other meaningful

fashion capable of review, that claim is waived.”).

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/20/2017




                                    - 16 -